The overruling of the motion for new trial was not error.
                         DECIDED APRIL 28, 1944.
Robert W. McAllister brought suit in the municipal court of Macon against K. K. Rice for damages alleged to have been caused by breach of a contract for the building of a home for the plaintiff by the defendant. The petition prayed for a judgment against the defendant for "$500 or other large sum, after giving the defendant credit" for certain sums due him by the plaintiff. The defendant denied any indebtedness to the plaintiff, and filed a *Page 55 
cross-action, asking for a judgment against the plaintiff for $325, besides interest and attorney's fees. The case proceeded to verdict and judgment in favor of the plaintiff for $324.44. The defendant's motion for a new trial was denied, and that judgment is assigned as error.
The defendant alleged in his motion for new trial that "the court was without jurisdiction of the subject-matter in that the principal sum claimed to be due as shown by plaintiff's petition as amended exceeds $500." It appears that the municipal court of Macon is without jurisdiction to pass on a civil case involving a sum in excess of $500. However, the petition was not attacked by demurrer, and the verdict of the jury was for a smaller sum than $500. The contention is without merit. The evidence, while in acute conflict, authorized the verdict; and, under the facts of the case and the entire charge of the court, the special grounds of the motion for new trial show no cause for a reversal of the judgment.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.